Citation Nr: 0032042	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  94-45 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran had active duty from January 1985 to May 1987.  

By a decision of September 1987, the RO denied the veteran's 
original claim of service connection for a nervous disorder.  
The veteran was informed of the denial, but did not appeal.  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
RO which determined that new and material evidence had not 
been submitted to reopen the claim.  

The Board remanded the case in May 1997 for additional 
development of the record.  



FINDINGS OF FACT

1.  In a September 1987 rating action, the RO denied the 
veteran's claim of service connection for a nervous disorder.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the 
September 1987 RO decision.  

3.  The veteran's reopened claim of service connection for a 
psychiatric disorder loss is plausible and capable of 
substantiation.  



CONCLUSION OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the claim of service connection for a 
psychiatric disorder.  38 U.S.C.A. §§ 1131, 5107, 5108, 7104, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (1999).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a psychiatric disorder. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  New and material evidence

In September 1987, the RO denied the veteran's claim of 
service connection a nervous disorder.  The RO noted that 
there was a diagnosis of adjustment disorder with mixed 
emotional features and schizoid personality disorder during 
service.  It was determined that schizoid personality 
disorder existed prior to service and the claim was denied.  
In October 1987, the veteran was notified of the September 
1987 decision as well as his appellate rights; however, he 
failed to file a timely appeal.

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b) (West 
1991 & Supp. 2000).  If a Notice of Disagreement is filed 
within the one-year period, the RO shall issue a Statement of 
the Case.  38 U.S.C.A. § 7105(d).  The veteran is provided a 
period of 60 days (or the remainder of the one-year period 
from the date of mailing of the notice of the determination 
being appealed) to file the formal appeal.  38 U.S.C.A. § 
7105(d); 38 C.F.R. § 20.302(b) (1999).  In the absence of a 
perfected appeal, the RO's decision becomes final, and the 
claim will not thereafter be reopened or allowed, except as 
otherwise provided.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(1999).  As the veteran did not file a Notice of Disagreement 
within one year of the October 1987 notice of the September 
1987 rating decision, the decision became final.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) summarized the analysis in 
determining whether evidence is new and material in Evans v. 
Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" of 
the issue at hand.  However, there is no longer a requirement 
that, in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
must create a reasonable possibility that the outcome of the 
case on the merits would be changed.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The new evidence submitted since the September 1987 RO 
decision includes both private and VA postservice medical 
records which show treatment for paranoid schizophrenia.  
Also submitted were records of the Social Security 
Administration which also show post-service treatment for 
chronic schizophrenia.  

The Board finds that new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence is certainly new, as it was not of 
record at the time of the September 1987 rating decision.  
Furthermore, the evidence is material as to question of 
service incurrence.  Thus, the Board finds that new and 
material evidence has been submitted to reopen the claim of 
service connection for a psychiatric disorder.  


II. Well groundedness

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a). 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a).  Only when that initial burden has been met does the 
duty of the Secretary to assist such a claimant in developing 
the facts pertinent to the claim attach. Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of: (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  In addition, certain diseases, such 
as psychoses, when manifest to a compensable degree within 
one year after the veteran's military service ended, may be 
presumed to have been incurred in service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.307, 3.309(a) (1999).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Continuity of 
symptomatology is required where a condition noted during 
service is not shown to be chronic.  38 C.F.R. § 3.303(b).  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  

The service medical records show that the veteran was 
involuntarily separated from service due to a schizoid 
personality disorder, existed prior to service.  

The records received from the Social Security Administration 
include a January 1996 private hospital discharge summary 
which showed that the veteran was admitted with a history of 
chronic schizophrenia.  It noted that the veteran had a long 
history of schizophrenia since 1987.  

The January 1996 private hospital record is competent 
evidence suggesting that the veteran has current 
schizophrenia which had its onset during active duty, 
satisfying the requirements of Caluza.  

The Board therefore finds that the veteran has submitted a 
well-grounded claim. 38 U.S.C.A. 5107(a).  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder, and 
the claim is well grounded, the appeal is allowed to this 
extent subject to further action as discussed hereinbelow.



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection for a psychiatric disorder by the RO is required.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

All indicated development should be undertaken in this 
regard, including an examination to determine whether the 
veteran's current psychiatric disorder had it onset during 
service.  All current treatment record should be obtained.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the schizophrenia since 
1997.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of his claimed 
psychiatric disorder.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
requested study.  Based on his/her review 
of the case, the examiner should provide 
an opinion, with adequate rationale, as 
to whether the veteran has a current 
psychiatric disability manifested by 
schizophrenia due to disease or injury 
which was incurred in or aggravated by 
service.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

4.  After undertaking any necessary 
development, the RO should conduct a de 
novo review of the veteran's claim of 
service connection for an innocently 
acquired psychiatric disorder.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefits sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

The veteran need take no action until he is further 
informed, but he may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 2 -


